Case 2:18-cv-11273-MCA-JAD Document 922 Filed 01/28/20 Page 1 of 1 PageID: 20982



  January 28, 2020

  VIA EMAIL AND ECF

  Special Master Thomas P. Scrivo, Esq.
  O’Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, New Jersey 07009
  tscrivo@oslaw.com

         Re:    Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                Docket No. 2:18-cv-11273-MCA-JAD

  Dear Special Master Scrivo:

         We write to respectfully request confirmation that the February 3, 2020 fact discovery
  deadline in the Second Pretrial Scheduling Order (ECF No. 550) will be adjourned. We look
  forward to discussing a revised fact discovery deadline with you at the February monthly meeting.

         Thank you for your time and consideration.

  Respectfully submitted,

   /s/ Kathy D. Patrick                             /s/ Jeffrey D. Talbert
   GIBBS & BRUNS, LLP                               PRETI, FLAHERTY, BELIVEAU &
   1100 Louisiana Street, Suite 5300                PACHIOS, LLP
   Houston, TX 77002                                One City Center
   Tel: 713.650.8805                                Portland, ME 04101
   Kathy D. Patrick, Esq. (admitted pro hac vice)   Tel: 207.791.3239
                                                    Jeffrey D. Talbert, Esq. (admitted pro hac
                                                    vice)

   /s/ John J. McDermott                            /s/ David R. Erickson
   ARCHER & GREINER, P.C.                           SHOOK, HARDY & BACON, L.L.P.
   One Centennial Square                            255 Grand Blvd.
   Haddonfield, NJ 08033                            Kansas City, MO 64108
   Tel: 856.795.2121                                Tel: 816.474.6550
   John J. McDermott, Esq.                          David R. Erickson, Esq. (admitted pro hac
                                                    vice)
   Counsel for Plaintiff Occidental Chemical        Joseph H. Blum, Esq. (NJ Bar No.
   Corporation                                      010211984)

                                                    Common Counsel for the Small Parties
                                                    Group
